DETAILED ACTION
This final Office action is responsive to amendments filed October 18th, 2021. Claims 1 and 10 have been amended. Claims 1, 3-4, 6, 8-10, 12-13, 15, and 17-18 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicant’s amendments have been fully considered, and overcome the previously pending specification objections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by receiving the mobile by the computer, processing the mobile data by the computer to determine the device IDs, and accessing a database by the computer to determine node types (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1, 3-4, 6, 8-10, 12-13, 15, and 17-18 Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see page 8, filed 10/18/21, with respect to the Specification have been fully considered and are persuasive.  The objection of 6/17/21 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 U.S.C 101 filed 10/18/21 have been fully considered but they are not persuasive. 
On pages 8-9 of the provided remarks, Applicant argues that the amended claims present statutory subject matter. Beginning on page 8, Applicant argues “the currently claimed subject matter incorporates any alleged abstract idea of organizing human activity into a practical application that allows a social graph to be construed and used.” Examiner respectfully disagrees and asserts that the claimed subject matter does not incorporate the abstract idea of organizing human activity into a practical application because the present claims generation and use of the social graph is directed to organizing human activity specifically managing interactions between people. Per the present claims, the generation of the social graph is based on the generation of edges which represent the connection between a first and second mobile device. This identification of connections between mobile devices is directed to the abstract idea of 
Continuing on page 9, Applicant argues “the currently recited steps of receiving the mobile by the computer, processing the mobile data by the computer to determine the device IDs, and accessing a database by the computer to determine node types cannot, even under the broadest reasonable interpretation, be performed by the human mind.” Examiner respectfully disagrees and asserts that per the 2019 PEG, “Claims can recite a mental process even if they are claimed as being performed on a computer... The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.” The 2019 PEG provides examples of claims that recite mental processes, for example, “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.” Examiner asserts that the claimed “receiving the mobile by the computer” is analogous to “collecting information” recited above. Further, the claimed “processing the mobile data by the computer to 
Finally, Applicant argues on page 9, “these recited features are not merely inconsequential post solution activities, or recited at a high generic level, but rather provide specific and detailed steps performed by the computer that are necessary to incorporate the social graph generation and use into a practical application.” Examiner respectfully disagrees and asserts that the amended claim limitations recitation of “receiving the mobile by the computer “, “processing the mobile data by the computer”, and “accessing a database by the computer” do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Referring to the 2019 PEG, “examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.” Per specification paragraph 0042 and Figures 1, 7, and 8, Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Therefore, the amended claims to not integrate a practical application into the alleged judicial 
Applicant's arguments regarding claim rejections under 35 U.S.C 103 filed 10/18/21 have been fully considered but they are not persuasive. 
On pages 9-10 of the provided remarks, Applicant argues that the cited prior art does not disclose the amended claim limitations. Specifically, on page 9, Applicant argues, “the objects noted by Zhou do not suggest mobile device or mobile telecommunication devices as recited by the current claims.” Examiner respectfully disagrees and asserts that per Applicant’s specification paragraph 0040 states, “Device 102 (depicted as a mobile phone for the sake of example, but should be understood as not being limited to such) is connected to a mobile network provided by a service provider. The device 102 may communicate with other devices capable of being connected to a network, and the devices with this functionality are herein referred to as connected devices 104. The connected devices 104 may include devices such as other mobile devices and/or any device that is part of the growing number of Internet of Things (loT). Connected devices 104 may be another mobile device 104a, a smart TV 104b, a laptop 104c, a 'smart car' 104d (i.e. a car equipped with communication equipment), etc. These connected devices may similarly be connected to a mobility network.” Therefore, the cited “user objects” disclosed in Zhou representing “the objects in a social networking system” are analogous to the non-limiting devices of the present claims which are connected through a mobile network similar to the social networking system of Zhou. Applicant’s argument is not persuasive. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6, 8-10, 12-13, 15, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 10 (system) and dependent claims 3-4, 6, 8-9, 12-13, 15, and 17-18, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process) and claim 10 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward targeted advertising, comprising: receiving at the computer mobile data from a first mobile device, the mobile data comprising data transferred over a telecommunication company's network from the first mobile device to a second telecommunication device and including information about a connection between the first mobile device and the second telecommunication device, the first mobile device and second telecommunication device identified in the mobile data by respective identifiers; processing by the computer the mobile data received from the to determine first and second node identifiers of the first mobile device and the second telecommunication device respectively using the respective identifiers in the received mobile data; accessing by the computer a database to determine respective node types of the first mobile device and the second telecommunication device, the node types identifying a device type of the respective one of the first mobile device and the second telecommunication device; generating and storing in an edge/node database an edge in-of a social graph between a first node stored in the edge/node database identified by the determined first node identifier and a second node stored in the edge/node database identified by the determined second node identifier, the generated edge comprising an edge type representing the connection between first mobile device and the second telecommunication device provided by the mobile data; inferring relationships between the first node and other nodes in the social graph based on: one or more edges and their respective edge types joining the first and other nodes of the social graph stored in the edge/node database; and the determined node types of the first mobile device and second telecommunication device; generating a social graph profile for the first node based on: Gowling WLG (Canada) LLPPage 2the inferred relationships between the first node and other nodes in the social graph; and user information stored in association with the first mobile device in a customer relationship management (CRM) database; storing the generated social graph profile for the first node in a profiling database storing a plurality of social graph profiles associated with respective nodes of the social graph; receiving an advertising request from an advertising server, the advertising request including target profile parameters; querying the profiling database for one or more nodes that match the target profile parameters; and transmitting, in response to the received advertising request, at least a portion of the 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving mobile data; accessing a database to determine respective node 
In addition, dependent claims 3-4, 6, 8-9, 12-13, 15, and 17-18 further narrow the abstract idea. The claimed “a computer; a first mobile device; a telecommunication 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1, 3-4, 6, and 8-9; and System claims 10, 12-13, 15, and 17-18 recite “a computer; a first mobile device; a telecommunication company's network from the first mobile device to a second telecommunication device; a database; an edge/node database; a customer relationship 
In addition, claims 3-4, 6, 8-9, 12-13, 15, and 17-18 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-10, 12-13, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varynblat (U.S 2012/0324027 A1) in view of Zhou (U.S 2014/0019240 A1).
Claims 1 and 10
Regarding Claim 1, Varynblat discloses the following:
A computer-implemented method for targeted advertising, comprising [see at least Paragraph 0040 for reference to a method including collecting activity data from Web sources using collection devices and based on the activity creating a social graph; Paragraph 0133 for reference to the process having two activities and the second being serving targeted ads to users based on user predictive models; Figure 2 and related text regarding the client or server computer used to implement the method; Figure 3 and related text regarding the client or server computer used to execute application programs for building a social graph; Figure 6 and related text regarding the Ad Servicing/Content Personalization/Using Share Graph]
receiving at the computer mobile data from a first mobile device, the mobile data comprising data transferred over a telecommunication company's network from the first mobile device to a second telecommunication device and including information about a connection between the first mobile device and the second telecommunication device, the first mobile device and second telecommunication device identified in the mobile data by respective identifiers [see at least Paragraph 0039 for reference to identifying users and sharing activity between users including extracting user identifiers from cookies in the activity data and identifying a first node in the social graph based on the user identifier; Paragraph 0065 for reference to the network referenced in the system being potentially a telephone network or a wireless network and data and other information being passed between the computer and components of a system of the invention using a wireless network using mobile or cellular wireless; Paragraph 0082 for reference to mobile apps on a smartphone being used to collect activity; Paragraph 0083 for reference to the 
processing by the computer the mobile data received from the first mobile device to determine first and second node identifiers of the first mobile device and the second telecommunication device respectively using the respective identifiers in the received mobile data
generating and storing in an edge/node database an edge in-of a social graph between a first node stored in the edge/node database identified by the determined first node identifier and a second node stored in the edge/node database identified by the determined second node identifier, the generated edge comprising an edge type representing the connection between first mobile device and the second telecommunication device provided by the mobile data [see at least Paragraph 0024 for reference to an edge between two nodes in a share-graph representing a connection between two users; Paragraph 0040 for reference to determining edges between first-degree and second degree nodes; Paragraph 0089 for reference to the activity data as inputs to the build-update graph being stored in a server within a database or file systems on hard drives of a server; Figure 4A for reference to Item 421 ‘Build/Update Graph’ in which item 423 ‘Identify nodes and edges for Social Graph that need to be updated’ to create item 434 ‘Social Graph (with nodes modeling user profiles and edges modeling sharing activities among users)’]
inferring relationships between the first node and other nodes in the social graph based on: one or more edges and their respective edge types joining the first and other nodes of the social graph stored in the edge/node database; and the determined node types of the first mobile device and second telecommunication device [see at least Paragraph 0029 for reference to the edge having relative strength of interest/intent associated with the connection representing the score given on the strength of connection between two users based on the type of sharing done between the users, frequency of sharing events, recency, etc.; 
generating a social graph profile for the first node based on: Gowling WLG (Canada) LLPPage 2the inferred relationships between the first node and other nodes in the social graph [see at least Paragraph 0063 for reference to nonpersonal information that is recorded about users including demographic information (e.g., zip code, age, gender, and interests); Paragraph 0065 for reference to the system using the nonpersonal information in the activity data to identify nodes that match nodes (e.g., anonymous user profiles); Paragraph 0094 for reference to the nodes of the social graph having profiles with no personally identifiable information; Paragraph 0106 for reference to the result of the build/update graph being a social graph with nodes modeling user profiles and edge modeling sharing activities among users; Figure 4A and related text regarding item 434 ‘Social Graph (with nodes modeling user profiles and edges modeling sharing activities among users)’]
storing the generated social graph profile for the first node in a profiling database storing a plurality of social graph profiles associated with respective nodes of the social graph
receiving an advertising request from an advertising server, the advertising request including target profile parameters [see at least Paragraph 0133 for reference to the process having two activities and the second being serving targeted ads to users based on user predictive models; Paragraph 0135 for reference to the ad serving engine receiving ad serving requests; Figure 6 and related text regarding item 603 ‘Ad Serving Engine Receives Ad Serving Request’] 
querying the profiling database for one or more nodes that match the target profile parameters [see at least Paragraph 0133 for reference to the process having two activities and the second being serving targeted ads to users based on user predictive models; Paragraph 00136 for reference to the decision engine requesting a users’ social graph and the system selecting and updating the users’ social graph; Figure 6 and related text regarding item 611 ‘Decision Making Engine Receives request for best fitting ad/bid/content’ and 614 ‘Decision Making Engine Requests a User’s Social Graph’]
transmitting, in response to the received advertising request, at least a portion of the social graph profiles of one or more target nodes from the profiling database matching the target profile parameters to the advertising server for use in targeting one or more advertisements [see at least Paragraph 0133 for reference to the process having two activities and the second being serving targeted ads to users based on user predictive models; Paragraph 0136 for reference to the decision making engine sending this ad to the serving engine, bidding engine, or content engine; Figure 6 and related text regarding item 618 ‘Decision Making Engine: Receives user’s social graph and selects the best fitting ad/bid/content; 
While Varynblat discloses the limitations above, it does not disclose accessing by the computer a database to determine respective node types of the first mobile device and the second telecommunication device, the node types identifying a device type of the respective one of the first mobile device and the second telecommunication device or generating a social graph based on user information stored in association with the first mobile device in a customer relationship management (CRM) database. 
However, Zhou discloses the following:
accessing by the computer a database to determine respective node types of the first mobile device and the second telecommunication device, the node types identifying a device type of the respective one of the first mobile device and the second telecommunication device [see at least Paragraph 0029 for reference to content objects including any type of object on the social networking system such as status updates, messages, photographs, images, audio data, video data, pages or other data, page posts, shared links, applications or check-in events at a merchant or venue; Paragraph 0046 for reference to the social graph module organizing the social information (e.g., user profiles, content, and edge objects) stored on the social networking system into a social graph, where the nodes of the social graph representing various objects of the social networking system; Paragraph 0050 for reference to the social graph module identifying one or more clusters of related objects by accessing one or more indexes describing 
generating a social graph profile for the first node based on: Gowling WLG (Canada) LLPPage 2the inferred relationships between the first node and other nodes in the social graph; and user information stored in association with the first mobile device in a customer relationship management (CRM) database [see at least Paragraph 0044 for reference to the social networking system storing user account information and other related information for a user in the user profile store including biographic, demographic, and other types of descriptive information; Paragraph 0044 for reference to the user profile store including references to actions in the action log performed by the user; Paragraph 0045 for reference to the edge store storing information describing connections between users and other objects on the social networking system; Paragraph 0046 for reference to the social graph module 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the targeted advertising method of Varynblat to include the node and customer information databases of Zhou. Doing so would leverage information logged by the social networking system to target ads, as stated by Zhou (Paragraph 0003). 

With respect to the system claim 10 recite substantially similar limitations to those of the method claim 1 rejected above. Additionally Varynblat addresses the system [Paragraphs 0051, 0061 and Figure 3]. These claims are rejected for substantially the same reasons given above. 
Claims 3 and 12
While the combination of Varynblat and Zhou disclose the limitations above, regarding Claim 3, Varynblat discloses the following:
the relationships are inferred by applying one or more relationship threshold parameters to one or more edges in the social graph [see at least Paragraph 0109 for reference to the sharing interactions or edges to the nodes being weighted (e.g., weighting in a range from 0 to 1), so that certain types of sharing interactions are given different significance in the system which can then be used to represent relative strength of interaction; Paragraph 0114 for reference to nodes and edges that have been interactive more than a threshold of times of nodes and edges with weight (strength) falling below a certain threshold can be purged]

Claims 4 and 13
While the combination of Varynblat and Zhou disclose the limitations above, Varynblat does not disclose the connection represented by the edge type being a call, text message, or location proximity between the first and second telecommunication device.
However, Zhou discloses the following:  
the connection represented by the edge type is any one or more of: a call between the first mobile device and the second telecommunication device; a text message between the first mobile device and the second  telecommunication device; a location proximity of the first mobile device and the second telecommunication device [see at least Paragraph 0019 for reference to an edge between nodes representing the first user sending a message to the second user; Paragraph 0056 for reference to edges between nodes representing a connection between nodes for example: listing social networking system objects in a user profile, subscribing to or joining a social networking system group or fanpage, sending a message to another social networking system user, making a purchase associated with a social networking system node, commenting on a content item, or RSVPing to an event]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the edge connection of Varynblat to include the messaging connection representation of Zhou. Doing so would provide a process that readily analyzes the relationship between , as stated by Zhou (Paragraph 0026). 

With respect to the system claim 13 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claims 6 and 15 
While the combination of Varynblat and Zhou disclose the limitations above, regarding Claim 6, Varynblat discloses the following:
the mobile data comprises any one or more of text messages, phone calls, e-mails, browsing activity, and location information [see at least Paragraph 0110 for reference to the sharing activities that are tracked for the social graph including sending messages between users, sending files between users, sending videos between users, sending an email (e.g., Web e-mail) with a link from one user to another such as sharing a link to various social media sites, and for mobile users or smart phone users sending SMS-type-messages between users]
With respect to the system claim 15 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claims 8 and 17
While the combination of Varynblat and Zhou disclose the limitations above, Varynblat does not disclose the target nodes having subscribed to a targeted advertising program. 
Regarding Claim 8, Zhou discloses the following:  
the one or more target nodes have subscribed to a targeted advertising program [see at least Paragraph 0056 for reference to the actions performed by user objects including subscribing to or joining a social networking system group or fan page; Paragraph 0064 for reference to the determination of targeting criteria for an ad based on target objects including whether a user interacted with (e.g., liked, watched, listened, purchased, recommended, etc.) the object, the number of times a user interacted with the object or any other suitable interaction between a user and a target object] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the social graph generation of Varynblat to include the subscription ability of Zhou. Determining that the target node or user has a subscription to a targeted advertising program allows the social networking system to provide the user with advertisements more likely to be of interest to the user, as stated by Zhou (Paragraph 0016). 

With respect to the system claim 17 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claims 9 and 18
While the combination of Varynblat and Zhou disclose the limitations above, Varynblat does not disclose the first node being determined as a target node based on its relationship to the second node. 
Regarding Claim 9, Zhou discloses the following: 
the first node is determined to be a targeted node based on the first node's relationship with the second node [see at least Paragraph 0065 for reference to the determination of targeting criteria determined for one or more target objects is to identify users whom an ad associated with the targeting criteria is served; Paragraph 0065 for reference to the system identifying user objects corresponding to nodes on the social graph that have an edge to at least one of the node corresponding to a target object as users to whom the ad may be served; Paragraph 0065 for reference to the system ranking user objects based on number of edges to the target objects, based on number of target objects to which users have an edge or any suitable criteria to determine which users are served the ad] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the social graph generation of Varynblat to include the target node determination of Zhou. Determining that the target node in this way allows the social networking system to provide the user with advertisements more likely to be of interest to the user, as stated by Zhou (Paragraph 0017).

With respect to the system claim 18 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683